DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: terahertz light three dimensional foot and shoe imaging method and apparatus for advising proper fit.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1, 2 and 7-12 include claim limitations explicitly employing the means plus function claim construction and are treated in accordance with 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (U. S. Patent 6,975,232 B1, hereafter ‘232) and in view of McMakin et al. (U. S. Patent Application Publication 2007/0263907, hereafter ‘907).

Regarding claim 1, McKenna teaches an imaging apparatus (‘232; figs. 1-3 and 12; Title; column 13, lines 34-41; Wave Imaging Apparatus; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera) comprising: a body contour imager (‘232; figs. 1-3 and 12; column 13, lines 49-55; wave imaging apparatus 196) that obtains a body contour image (‘232; figs. 1-3 and 12; column 13, lines 49-54; an image 204 of the left foot of the person 18) that shows a body contour of a target portion of a subject (‘232; figs. 1-3 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject), by detecting terahertz light radiated from the target portion of the subject with the subject's apparel on (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging); an outside shape imager (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers) that obtains an outside shape image that shows an outside shape of the apparel in the target portion (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers); combination means (‘232; figs. 1-3 and 12; computer processor 31, 124, column 8, lines 4-5) that generates a combined image by combining the body contour image and the outside shape image with each other (‘232; figs. 1-3 and 12; column 13, lines 34-55); and output means (‘232; figs. 1-3 and 12; display 31, 126, monitor 200; column 13, line 52) that provides output of the combined image generated by the combination means (‘232; figs. 1 and 12; column 13, lines 49-57).
McKenna teaches imaging a body to obtain a contour image using electromagnetic energy from longwave IR through X-ray wavelengths clearly suggesting and teaching detecting terahertz light radiated from the target portion of the subject with the subject's apparel on as cited above but does not explicitly teach detecting terahertz light.
McMakin, working in the same field of endeavor, however, teaches detecting terahertz light radiated from the target portion of the subject with the subject's apparel on (‘907; figs. 1-3; ¶ 0042-0044; the frequency of the radiation can be in the range of 200 MHz to 1 THz; natural and synthetic fibers are typically transparent or semi-transparent to radiation having such wavelengths, consequently, by using electromagnetic radiation having frequencies in these ranges, surfaces beneath such fibers can be detected and images, even when the subject is fully clothed and covered by additional garments, image information about a subject's unclothed body can be directly obtained by interrogating the subject using such electromagnetic radiation; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)) for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the terahertz imaging techniques as taught by McMakin with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.

In regard to claim 2, McKenna teaches an imaging apparatus comprising: a light source that generates terahertz light (‘907; ¶ 0004; capturing the one or more direct images by irradiating the subject with electromagnetic radiation selected to substantially penetrate clothing and substantially reflect from the body of the subject using electromagnetic radiation in a range of about 200 MHz to 1 THz) (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging); a body contour imager (‘232; figs. 1 and 12; column 13, lines 49-55; wave imaging apparatus 196) that obtains a body contour image (‘232; figs. 1 and 12; column 13, lines 49-54; an image 204 of the left foot of the person 18) that shows a body contour of a target portion of a subject (‘232; figs. 1 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject), by irradiating the target portion of the subject with the subject's apparel on with the terahertz light from the light source (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging); an outside shape imager (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers) that obtains an outside shape image that shows an outside shape of the apparel in the target portion (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers); and output means (‘232; figs. 1-3 and 12; display 31, 126, monitor 200; column 13, line 52) that provides output of a combined image obtained by combining the body contour image and the outside shape image with each other (‘232; figs. 1-3 and 12; column 13, lines 49-57).
McKenna teaches imaging a body to obtain a contour image using electromagnetic energy from longwave IR through X-ray wavelengths clearly suggesting and teaching detecting terahertz light radiated from the target portion of the subject with the subject's apparel on as cited above but does not explicitly teach detecting terahertz light.
McMakin, working in the same field of endeavor, however, teaches imaging a body to obtain a contour image by irradiating the target portion of the subject with the subject's apparel on with the terahertz light from the light source (‘907; figs. 1-3; ¶ 0042-0044; the frequency of the radiation can be in the range of 200 MHz to 1 THz; natural and synthetic fibers are typically transparent or semi-transparent to radiation having such wavelengths, consequently, by using electromagnetic radiation having frequencies in these ranges, surfaces beneath such fibers can be detected and images, even when the subject is fully clothed and covered by additional garments, image information about a subject's unclothed body can be directly obtained by interrogating the subject using such electromagnetic radiation; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)) for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the terahertz imaging techniques as taught by McMakin with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.

Regarding claim 3, McKenna and McMakin teach the imaging apparatus according to claim 2 and further teach the device as further comprising a combined imager that obtains the combined image by detecting the terahertz light that has passed through the target portion, wherein the body contour imager obtains the body contour image from the obtained combined image, based on the terahertz light that has passed through the target portion at first transmittance (‘907; ¶ 0042-0043; passed through shoe material, natural and synthetic fibers are typically transparent or semi-transparent to the terahertz light that has passed through shoe and reflects off of the skin of the subject, the skin essentially having zero transmittance), and the outside shape imager obtains the outside shape image from the obtained combined image (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers), based on the terahertz light that has passed through the target portion at second transmittance higher than the first transmittance (‘907; ¶ 0042-0043; passed through shoe material, natural and synthetic fibers are typically transparent or semi-transparent to the terahertz light (second transmittance higher than the first transmittance) that has passed through the target portion).

In regard to claim 4, McKenna and McMakin teach the imaging apparatus according to claim 2 and further teach wherein the body contour imager obtains the body contour image by detecting the terahertz light reflected at the target portion (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging), and the outside shape imager obtains the outside shape image by detecting electromagnetic waves different from the terahertz light (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers).

Regarding claim 7, McKenna and McMakin teach the imaging apparatus according to claim 1 and further teach wherein the output means has the combined image shown on a display (‘232; figs. 1-3 and 12; display 31, 126, monitor 200; column 13, line 52).

In regard to claim 8, McKenna and McMakin teach the imaging apparatus according to claim 2 and further teach wherein the output means has the combined image shown on a display (‘232; figs. 1-3 and 12; display 31, 126, monitor 200; column 13, line 52).

Regarding claim 9, McKenna and McMakin teach the imaging apparatus according to claim 1 and further teach the apparatus as further comprising computing means that obtains from the combined image, information on a clearance provided between the apparel and the target portion (‘232; figs. 1, 7A, 7B, 8A, 8B, 9A, 9B and 12; column 49-57; Such imaging 55 also shows images of the right shoe, right foot, and spaces therebetween).

In regard to claim 10, McKenna and McMakin teach the imaging apparatus according to claim 2 and further teach the apparatus as further comprising computing means that obtains from the combined image, information on a clearance provided between the apparel and the target portion (‘232; figs. 1, 7A, 7B, 8A, 8B, 9A, 9B and 12; column 49-57; Such imaging 55 also shows images of the right shoe, right foot, and spaces therebetween).

Regarding claim 13, McKenna teaches an imaging method (‘232; figs. 1-3 and 12; Title; method for “seeing” a foot inside a shoe) comprising: obtaining a body contour image (‘232; figs. 1-3 and 12; column 13, lines 49-54; an image 204 of the left foot of the person 18) that shows a body contour of a target portion of a subject (‘232; figs. 1-3 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject) by detecting terahertz light radiated from the target portion of the subject with the subject's apparel on (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging); obtaining an outside shape image that shows an outside shape of the apparel in the target portion (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers); generating a combined image by combining the body contour image and the outside shape image with each other (‘232; figs. 1-3 and 12; column 13, lines 34-55); and providing output of the generated combined image (‘232; figs. 1 and 12; column 13, lines 49-57).
McKenna teaches imaging a body to obtain a contour image using electromagnetic energy from longwave IR through X-ray wavelengths clearly suggesting and teaching detecting terahertz light radiated from the target portion of the subject with the subject's apparel on as cited above but does not explicitly teach detecting terahertz light.
McMakin, working in the same field of endeavor, however, teaches detecting terahertz light radiated from the target portion of the subject with the subject's apparel on (‘907; figs. 1-3; ¶ 0042-0044; the frequency of the radiation can be in the range of 200 MHz to 1 THz; natural and synthetic fibers are typically transparent or semi-transparent to radiation having such wavelengths, consequently, by using electromagnetic radiation having frequencies in these ranges, surfaces beneath such fibers can be detected and images, even when the subject is fully clothed and covered by additional garments, image information about a subject's unclothed body can be directly obtained by interrogating the subject using such electromagnetic radiation; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)) for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the terahertz imaging techniques as taught by McMakin with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.

In regard to claim 14, McKenna and McMakin teach the imaging method according to claim 13 and further teach wherein the apparel is a shoe (‘232; Title; column 13, lines 49-57), the target portion is a foot of the subject (‘232; figs. 1 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject), the obtaining a body contour image includes obtaining a foot shape image that shows a shape of the foot of the subject (‘232; figs. 1 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject) who is in motion (‘907; figs, 1-3; ¶ 0004; ¶ 0044; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)); and the obtaining an outside shape image includes obtaining the outside shape image that shows an outside shape of the shoe of the subject (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers) who is in motion (‘907; figs, 1-3; ¶ 0004; ¶ 0044; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)).

Regarding claim 15, McKenna teaches an imaging method (‘232; figs. 1-3 and 12; Title; method for “seeing” a foot inside a shoe) comprising: obtaining a body contour image (‘232; figs. 1-3 and 12; column 13, lines 49-54; an image 204 of the left foot of the person 18) that shows a body contour of a target portion of a subject (‘232; figs. 1-3 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject) by irradiating the target portion of the subject with the subject's apparel on (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging); obtaining an outside shape image that shows an outside shape of the apparel in the target portion (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers); and providing output of a combined image (‘232; figs. 1 and 12; column 13, lines 49-57) obtained by combining the body contour image and the outside shape image with each other (‘232; figs. 1-3 and 12; column 13, lines 34-55) but does not explicitly teach with terahertz light generated by a light source.
McMakin, working in the same field of endeavor, however, teaches imaging methods employing terahertz light generated by a light source (‘907; ¶ 0004; capturing the one or more direct images by irradiating the subject with electromagnetic radiation selected to substantially penetrate clothing and substantially reflect from the body of the subject using electromagnetic radiation in a range of about 200 MHz to 1 THz) for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the terahertz imaging techniques as taught by McMakin with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.

In regard to claim 16, McKenna and McMakin teach the imaging method according to claim 15 and further teach wherein the apparel is a shoe (‘232; Title; column 13, lines 49-57), the target portion is a foot of the subject (‘232; figs. 1 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject), the obtaining a body contour image includes obtaining a foot shape image that shows a shape of the foot of the subject (‘232; figs. 1 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject) who is in motion (‘907; figs, 1-3; ¶ 0004; ¶ 0044; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)); and the obtaining an outside shape image includes obtaining the outside shape image that shows an outside shape of the shoe of the subject (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-55; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers) who is in motion (‘907; figs, 1-3; ¶ 0004; ¶ 0044; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (U. S. Patent 6,975,232 B1, hereafter ‘232) as applied to claims 1-4, 7-10 and 13-16 above, and in view of McMakin et al. (U. S. Patent Application Publication 2007/0263907, hereafter ‘907) as applied to claims 1-4, 7-10 and 13-16 above, and further in view of Arnone et al. (U. S. Patent 6,828,588 B1, hereafter ‘558).

Regarding claim 5, McKenna and McMakin teach the imaging apparatus according to claim 4 and do not teach wherein the light source is configured to irradiate the target portion with pulses of the terahertz light, and the body contour imager obtains the body contour image in three dimensions based on a time of flight of the pulses that return from the target portion.
Arnone, working in the same field of endeavor, however, teaches wherein the light source is configured to irradiate the target portion with pulses of the terahertz light (‘558; Abstract; column 1, lines 60-63; (a) irradiating the sample to be imaged with an irradiating beam of pulsed electromagnetic radiation with a plurality of frequencies in the range from 25 GHz to 100 THz), and the body contour imager obtains the body contour image in three dimensions based on a time of flight of the pulses that return from the target portion (‘558; Abstract; column 2, line 32 through column 3, line 34; overview of the cited teachings - the step of generating the image preferably comprises the steps of calculating the time of flight of the pulse transmitted through the sample; calculating the time of flight of a pulse reflected from an interface or surface of the sample; and plotting the difference or a function of the difference of the time of flight of the transmitted pulse and the reflected pulse relative to the time of flight of the reflected pulse; the method and apparatus can be used to generate a three dimensional image of the sample and/or a compositional image of the sample) for the benefit of generating a three dimensional image of the body contour.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the pulsed terahertz energy time of flight imaging techniques as taught by Arnone with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating a three dimensional image of the body contour.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (U. S. Patent 6,975,232 B1, hereafter ‘232) as applied to claims 1-5, 7-10 and 13-16above, and in view of McMakin et al. (U. S. Patent Application Publication 2007/0263907, hereafter ‘907) as applied to claims 1-5, 7-10 and 13-16 above, and further in view of Holly (U. S. Patent 6,943,742 B2, hereafter ‘742).

In regard to claim 6, McKenna and McMakin teach the imaging apparatus according to claim 4 but do not teach wherein the light source is configured to generate continuous waves of the terahertz light, and the body contour imager obtains the body contour image in three dimensions based on a frequency difference between the continuous waves emitted from the light source and the continuous waves that return from the target portion.
Holly, working in the same field of endeavor, however, teaches wherein the light source is configured to generate continuous waves of the terahertz light (‘742; fig. 4; column 5, lines 7-14; terahertz dual frequency imaging), and the body contour imager obtains the body contour image in three dimensions based on a frequency difference between the continuous waves emitted from the light source and the continuous waves that return from the target portion (‘742; fig. 4; column 5, line 7 through column 6, line 36; terahertz dual frequency 3D imaging; The THz image 92, therefore, resonates the low frequency resonance of each dual frequency dipole antenna at the "pixels" corresponding to spatial variation of intensity of the electromagnetic radiation about the pixel. The "bias resonance" from the local oscillator 82 resonate the high frequency resonances throughout the focal plane. The difference frequency, the beat frequency, between the electromagnetic radiation patterns at the point of the image 92 therefore generates, through intermodulation, a difference frequency. In this regard, the dual frequency nonlinear dipole antennas are a two dimensional array of heterodyning receivers. The difference frequency, therefore, is re-radiated, as in the above examples and may be used to view the image by receiving or reviewing the difference frequency. In particular, if the difference frequency is kept in the near IR range of the spectrum, the image may easily be viewed through numerous IR viewing techniques that are well known to those of ordinary skill in the art. As an example, consider a THz object 86 emitting and/or reflecting electromagnetic (EM) radiation at f1 =0.64 THz (640 GHz) -- the image frequency--and a local oscillator (LO) source 82 providing an electromagnetic beam at a frequency f.sub.2 =28.275 THz (λ2 =10.61 microns, which is a common CO2 laser source frequency). The resulting difference frequency f3 = Δf = 27.955 THz (λΔ = 10.856 microns) is in the IR band of the EM spectrum. Each dipole antenna 52 has an electrical length ld = 5.3 microns (i.e. λ2 /2, the LO half-wavelength). Also, the total effective (electrical) length of each dual frequency nonlinear dipole antenna 50 is half the wavelength of the THz radiation of the image lt =234 microns (i.e. λ1 /2, where the wavelength of the terahertz radiation (0.64 THz) of the image field at the focal plane array is l1 =468 μm (i.e., λ2 /2), which therefore represents a single pixel. Accordingly, multiple pixels may be appropriately spaced to the desired resolution. While this example and FIG. 4 represent a two-dimensional array, additional dimensions may be added including additional array polarizations.) for the benefit of providing 3D imaging in the THz regime of applications that enable viewing through some obstacles that are otherwise opaque to the visible, UV, infrared and x-ray segments of the spectrum.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the dual frequency heterodyning 3D imaging techniques as taught by Holly with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person for the benefit of providing 3D imaging in the THz regime of applications that enable viewing through some obstacles that are otherwise opaque to the visible, UV, infrared and x-ray segments of the spectrum.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (U. S. Patent 6,975,232 B1, hereafter ‘232) as applied to claims 1-10 and 13-16 above, and in view of McMakin et al. (U. S. Patent Application Publication 2007/0263907, hereafter ‘907) as applied to claims 1-10 and 13-16 above, and further in view of Logan et al. (U. S. Patent 8,957,377 B2, hereafter ‘377).

Regarding claim 11, McKenna and McMakin teach the imaging apparatus according to claim 2 and do not teach wherein the light source is configured to irradiate a surface of the apparel with the terahertz light condensed like spotlight, and the imaging apparatus further comprises scanning means that scans the surface of the apparel with the terahertz light by moving at least one of the light source and the subject.
Logan, working in the same field of endeavor, however, teaches wherein the light source is configured to irradiate a surface of the apparel with the terahertz light condensed like spotlight (‘377; fig. 1A; column 6, lines 9-11; the silicon lens 205 on the exterior of the housing 201 enables the terahertz radiation to be focused on the target by the user), and the imaging apparatus further comprises scanning means that scans the surface of the apparel with the terahertz light by moving at least one of the light source and the subject (‘377; fig. 1A; column 6, lines 2-19; provide focusing or manipulation of the radiated terahertz beams, as the particular measurement situation requires) for the benefit of providing a low complexity terahertz imaging apparatus that is manually operated and could be easily used to analyze specific fitting locations through interactions between a subject and a person handling the apparatus.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the terahertz focused spot source scanning and imaging techniques as taught by Logan with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person for the benefit of providing a low complexity terahertz imaging apparatus that is manually operated and could be easily used to analyze specific fitting locations through interactions between a subject and a person handling the apparatus.

In regard to claim 12, McKenna, McMakin and Logan teach the imaging apparatus according to claim 11 and further teach wherein the apparel is a shoe (‘232; Title; column 13, lines 49-57), the target portion includes a toe and a heel of a foot of the subject (‘232; Title; column 13, lines 49-57), and the scanning means scans a surface of a toe portion and a heel portion of the shoe with the terahertz light (‘377; fig. 1A; column 6, lines 2-19; provide focusing or manipulation of the radiated terahertz beams, as the particular measurement situation requires).

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20170281008 A1	System and Method for Identifying Physical Properties of Feet – The system uses electronic and optical elements to perform before and after pronation test and before and after arch tests, and develop a 360 degree, three-dimensional view of the foot and provide information regarding the shoe size and insole type for the measured foot.

US 20070211922 A1	Integrated Verification and Screening System – An image processing and passenger screening device using radiation in the range of about 5 GHz to about 110 GHz for producing acceptable images to facilitate identifying non-visible objects using differing techniques including measuring the time from transmission of a pulse of EM energy until the echo returns and using the speed of light, the distance to a reflecting object may be easily calculated. The echo is further analyzed to determine additional details of the reflecting object to facilitate identifying the object.

US 6289107 B1	Apparatus and Method of Measuring Human Extremities Using Peripheral Illumination Techniques – A device and method is provided for quickly and accurately determining the size and shape of a human extremity such as a foot by projecting light around a periphery of the extremity and capturing an image of the illuminated foot through a transparent plate. Various embodiments contemplate using light having a wavelength in the near-infrared range to reduce contrast problems caused by dyes used in socks and skin tone problems created by highly pigmented individuals. An image of the foot is digitized and stored in a computer memory in both an illuminated state and a non-illuminated state, and the two images are subtracted. Additional image processing steps on the subtracted image result in various measurement quantities such as foot length, width, arch length, heel width, and arch height.

US 8035083 B1	Terahertz Tunable Sources, Spectrometers, and Imaging Systems – A source of terahertz radiation at a fundamental terahertz frequency is tunable over a fundamental terahertz frequency range, and is coupled into a first waveguide. The first waveguide supports only a single transverse spatial mode within the fundamental terahertz frequency range. A solid-state frequency multiplier receives from the first waveguide the terahertz radiation and produces terahertz radiation at a harmonic terahertz frequency. A second waveguide receives the harmonic terahertz radiation. The tunable terahertz source can comprise a backward wave oscillator with output tunable over about 0.10-0.18 THz, 0.18-0.26 THz, or 0.2-0.37 THz. The frequency multiplier can comprise at least one varistor or Schottky diode, and can comprise a doubler, tripler, pair of doublers, doubler and tripler, or pair of triplers. The terahertz source can be incorporated into a terahertz spectrometer or a terahertz imaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613